UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings 1 Nexen, Inc., 7.350% 4.2% Barclays Bank PLC, Series 5, 8.125% 2.4% Viacom, Inc., 6.850% 3.2% SCANA Corp., 7.700% 2.4% MetLife, Inc., Series B, 6.500% 3.0% ING Groep NV, 7.050% 2.2% Wells Fargo & Company, 8.000% 2.6% Comcast Corp., Series B, 7.000% 2.1% Interstate Power & Light Company, BGE Capital Trust II, 6.200% 2.1% Series B, 8.375% 2.6% Sector Composition Financials 53% Telecommunication Services 5% Utilities 24% Consumer Staples 2% Consumer Discretionary 7% Short-Term Investments 3% Energy 6% Country Composition 2 United States 82% Netherlands 4% United Kingdom 5% Switzerland 2% Canada 4% Other 3% 1 As a percentage of the Funds total investments on 1-31-11. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of the Funds total investments on 1-31-11. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 6 Preferred Income Fund | Semiannual report Funds investments As of 1-31-11 (unaudited) Shares Value Preferred Securities 140.68% (Cost $752,760,153) Consumer Discretionary 10.26% Media 10.26% CBS Corp., 6.750% (Z) 270,000 6,790,500 Comcast Corp., 7.000% (Z) 227,000 5,729,480 Comcast Corp., Series B, 7.000% (Z) 634,000 16,230,400 Viacom, Inc., 6.850% (L)(Z) 985,065 25,158,560 Consumer Staples 3.20% Food & Staples Retailing 2.13% Ocean Spray Cranberries, Inc., Series A, 6.250% (L)(S)(Z) 143,000 11,189,750 Food Products 1.07% Archer-Daniels-Midland Company, 6.250% 135,500 5,653,060 Energy 7.35% Oil, Gas & Consumable Fuels 7.35% Apache Corp., Series D, 6.000% 85,100 5,568,944 Nexen, Inc., 7.350% (L)(Z) 1,316,000 33,084,239 Financials 78.52% Capital Markets 10.45% Credit Suisse Guernsey, 7.900% 442,450 11,786,868 Goldman Sachs Group, Inc., 6.125% 368,500 8,917,700 Goldman Sachs Group, Inc., Series B, 6.200% (Z) 345,000 8,273,100 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 150,000 3,750 Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 175,600 1,756 Morgan Stanley Capital Trust III, 6.250% (Z) 283,600 6,602,208 Morgan Stanley Capital Trust IV, 6.250% (Z) 318,560 7,387,406 Morgan Stanley Capital Trust V, 5.750% (Z) 419,100 9,643,491 Morgan Stanley Capital Trust VI, 6.600% 57,000 1,365,150 Morgan Stanley Capital Trust VII, 6.600% 40,000 962,000 Commercial Banks 16.11% Barclays Bank PLC, Series 3, 7.100% 96,000 2,356,800 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 740,000 19,084,600 HSBC Holdings PLC, Series A, 6.200% (Z) 161,000 3,820,530 See notes to financial statements Semiannual report | Preferred Income Fund 7 Shares Value Commercial Banks (continued) Royal Bank of Scotland Group PLC, Series L, 5.750% 580,000 $10,295,000 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 302,000 8,449,960 Santander Holdings USA, Inc., Series C, 7.300% 130,067 3,252,976 USB Capital VIII, Series 1, 6.350% (Z) 226,500 5,662,500 USB Capital X, 6.500% (Z) 92,400 2,319,240 USB Capital XI, 6.600% 236,000 5,984,960 Wells Fargo & Company, 8.000% (L)(Z) 754,500 20,680,845 Wells Fargo Capital Trust IV, 7.000% (Z) 108,100 2,742,497 Consumer Finance 5.75% HSBC Finance Corp., 6.000% (Z) 134,200 3,203,354 HSBC Finance Corp., 6.875% (Z) 400,000 10,024,000 HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 297,000 6,931,980 SLM Corp., 6.000% (Z) 194,100 3,982,932 SLM Corp., Series A, 6.970% (Z) 147,391 6,091,670 Diversified Financial Services 30.00% Bank of America Corp., 8.200% (Z) 260,000 6,627,400 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 265,000 5,933,350 Bank of America Corp., Series MER, 8.625% (Z) 95,000 2,500,400 Citigroup Capital VII, 7.125% 200,000 4,984,000 Citigroup Capital VIII, 6.950% 610,000 14,975,500 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 23,300 622,809 Deutsche Bank Capital Funding Trust VIII, 6.375% 32,800 728,160 Deutsche Bank Capital Funding Trust X, 7.350% 86,400 2,172,096 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 237,000 5,448,630 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 496,000 12,737,280 Fleet Capital Trust VIII, 7.200% (Z) 480,000 11,932,800 General Electric Capital Corp., 6.000% 31,600 800,112 General Electric Capital Corp., 6.050% 30,000 769,800 ING Groep NV, 6.125% (Z) 61,500 1,245,990 ING Groep NV, 7.050% (Z) 755,100 16,989,750 ING Groep NV, 7.200% (Z) 100,000 2,298,000 JPMorgan Chase Capital X, Series J, 7.000% (L)(Z) 487,000 12,374,670 JPMorgan Chase Capital XI, 5.875% 46,500 1,151,340 JPMorgan Chase Capital XXIX, 6.700% 560,000 14,240,800 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 366,400 8,881,536 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 278,752 6,809,911 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 367,000 9,101,600 RBS Capital Funding Trust V, 5.900% (Z) 620,000 8,376,200 RBS Capital Funding Trust VII, 6.080% (Z) 220,000 2,978,800 Repsol International Capital Ltd., Series A, 7.450% 120,000 3,020,400 8 Preferred Income Fund | Semiannual report See notes to financial statements Shares Value Insurance 11.79% Aegon NV, 6.375% (Z) 450,900 $9,712,386 Aegon NV, 6.500% (Z) 123,000 2,648,190 American Financial Group, Inc., 7.000% 288,483 7,154,378 MetLife, Inc., Series B, 6.500% (L)(Z) 931,900 23,101,801 PLC Capital Trust IV, 7.250% (Z) 251,000 6,254,920 PLC Capital Trust V, 6.125% (Z) 256,000 5,888,000 Prudential PLC, 6.500% (Z) 154,500 3,751,260 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 147,500 3,442,650 Real Estate Investment Trusts 2.51% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 66,525 1,538,723 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,525,600 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 2,538,402 Public Storage, 6.500% 53,500 1,340,175 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 205,000 5,231,600 Thrifts & Mortgage Finance 1.91% Federal National Mortgage Association, Series S, 7.750% (I) 80,000 127,200 Sovereign Capital Trust V, 7.750% (Z) 391,350 9,889,415 Telecommunication Services 6.32% Wireless Telecommunication Services 6.32% Telephone & Data Systems, Inc., 6.625% (Z) 233,000 5,720,150 Telephone & Data Systems, Inc., 6.875% 45,800 1,130,802 Telephone & Data Systems, Inc., Series A, 7.600% 461,357 11,663,105 United States Cellular Corp., 7.500% (Z) 582,460 14,712,940 Utilities 35.03% Electric Utilities 19.37% Duquesne Light Company, 6.500% (Z) 73,650 3,583,537 Entergy Arkansas, Inc., 5.750% 47,500 1,188,925 Entergy Louisiana LLC, 5.875% 249,100 6,249,919 Entergy Louisiana LLC, 6.000% 200,000 5,106,000 Entergy Mississippi, Inc., 6.200% 83,500 2,171,000 Entergy Texas, Inc., 7.875% 50,200 1,441,242 FPC Capital I, Series A, 7.100% (L)(Z) 542,200 13,864,054 FPL Group Capital Trust I, 5.875% (L)(Z) 353,600 8,840,000 Georgia Power Capital Trust VII, 5.875% (Z) 250,600 6,270,012 HECO Capital Trust III, 6.500% (Z) 379,850 9,576,019 NSTAR Electric Company, 4.780% (Z) 15,143 1,259,708 PPL Corp., 9.500% 144,000 7,819,200 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 230,000 5,715,500 PPL Energy Supply, LLC, 7.000% (Z) 554,610 14,042,725 Southern California Edison Company, 6.125% (Z) 119,000 11,654,563 Westar Energy, Inc., 6.100% (Z) 117,977 3,006,054 See notes to financial statements Semiannual report | Preferred Income Fund 9 Shares Value Multi-Utilities 15.66% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 40,000 $4,038,752 BGE Capital Trust II, 6.200% (Z) 650,600 16,108,856 Dominion Resources, Inc., Series A, 8.375% (Z) 385,400 11,053,272 DTE Energy Trust I, 7.800% (Z) 110,000 2,959,000 Interstate Power & Light Company, Series B, 8.375% (Z) 713,350 20,401,810 SCANA Corp., 7.700% (Z) 681,500 18,863,920 Xcel Energy, Inc., 7.600% (Z) 331,000 8,887,350 Common Stocks 2.71% (Cost $12,478,731) Telecommunication Services 1.62% Diversified Telecommunication Services 1.62% AT&T, Inc. 130,000 3,577,600 Frontier Communications Corp. 30,004 275,137 Verizon Communications, Inc. (Z) 130,000 4,630,600 Utilities 1.09% Electric Utilities 1.09% FirstEnergy Corp. 85,000 3,325,200 UIL Holding Corp. 80,000 2,415,200 Maturity Rate (%) date Par value Value Corporate Bonds 1.57% (Cost $8,789,210) Energy 1.57% Oil, Gas & Consumable Fuels 1.57% Southern Union Company (7.200% to 11-01-11, then 3 month LIBOR + 3.018%) (L)(Z) 7.200 11-01-66 $8,800,000 8,272,000 Maturity Yield (%)* date Par value Value Short-Term Investments 3.79% (Cost $19,900,000) Short-Term Securities 3.79% Federal Home Loan Bank Discount Notes 0.100 02-01-11 $19,900,000 19,900,000 Total investments (Cost $793,928,094)  148.75% Other assets and liabilities, net (48.75%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 10 Preferred Income Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-11. Total value of securities on loan at 1-31-11 was $151,441,435 (see Note 8). (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-11 was $559,873,350 (see Note 8). * Yield represents the annualized yield at the date of purchase.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $793,945,556. Net unrealized depreciation aggregated $12,143,164, of which $29,749,245 related to appreciated investment securities and $41,892,409 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 1-31-11: United States 82% United Kingdom 5% Canada 4% Netherlands 4% Switzerland 2% Other 3% See notes to financial statements Semiannual report | Preferred Income Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $793,928,094) $781,802,392 Cash 52,608 Dividends and interestreceivable 1,672,774 Other receivables and prepaidexpenses 57,081 Totalassets Liabilities Committed facility agreement payable (Note8) 255,000,000 Payable for investmentspurchased 2,814,400 Interest payable (Note8) 31,459 Payable toaffiliates Accounting and legal servicesfees 14,470 Trusteesfees 35,382 Other liabilities and accruedexpenses 93,607 Totalliabilities Netassets Capital paid-in $609,269,688 Undistributed net investmentincome 3,096,869 Accumulated net realized loss on investments and swapagreements (74,645,318) Net unrealized appreciation (depreciation) oninvestments (12,125,702) Netassets Net asset value pershare Based on 25,901,361 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $20.29 12 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $26,265,063 Interest 379,629 Total investmentincome Expenses Investment management fees (Note5) 2,955,599 Accounting and legal services fees (Note5) 39,837 Transfer agentfees 12,810 Trustees fees (Note5) 44,797 Printing andpostage 76,342 Professionalfees 45,680 Custodianfees 51,520 Interest expense (Note8) 1,447,599 Stock exchange listingfees 11,915 Other 22,485 Totalexpenses Less expense reductions (Note5) (27,586) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized losson Investments (1,233,544) Swap contracts (Note3) (2,549,690) Change in net unrealized appreciation (depreciation)of Investments 13,812,339 Swap contracts (Note3) 2,522,341 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 1-31-11 ended (unaudited) 7-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $21,963,694 $44,133,279 Net realizedloss (3,783,234) (6,317,188) Change in net unrealized appreciation(depreciation) 16,334,680 88,436,750 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (19,270,613) (38,541,225) Totalincrease Netassets Beginning ofperiod 510,351,010 422,639,394 End ofperiod Undistributed net investmentincome 14 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows 1-31-11 (unaudited) This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-11 Cash flows from operating activities Net increase in net assets from operations $ 34,515,140 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (59,676,878) Long-term investments sold 42,439,735 Decrease in short-term investments 7,897,320 Net amortization of premium (discount) 466 Increase in dividends and interest receivable (241,833) Increase in payable for investments purchased 2,814,400 Decrease in receivable for investments sold 1,000,339 Increase in other receivables and prepaid expenses (8,455) Decrease in unrealized depreciation of swap contracts (2,522,341) Increase in payable to affiliates 12,437 Increase interest in payable 7,134 Decrease in other liabilities and accrued expenses (53,933) Net change in unrealized (appreciation) depreciation on investments (13,812,339) Net realized loss on investments 1,233,544 Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 5,700,000 Distributions to shareholders (19,270,613) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund 15 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 1-31-11 1 7-31-10 7-31-09 7-31-08 7-31-07 7-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.85 1.70 1.61 2.04 2.13 2.24 Net realized and unrealized gain (loss) oninvestments 0.48 3.17 (1.86) (4.44) (0.25) (1.66) Distributions to Auction Preferred Shares(APS)    (0.42) (0.55) (0.45) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.74) (1.49) (1.56) (1.86) (1.86) (1.86) From net realizedgain    (0.15) (0.21) (0.20) From tax return ofcapital   (0.15)    Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 5 Total return at market value (%) 4 5 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $526 $510 $423 $472 $597 $614 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.23 6 1.27 1.35 1.39 1.02 1.01 Interest expense (Note8) 0.54 6 0.60 1.18 0.30   Expenses before reductions (including interestexpense) 1.77 6 1.87 2.53 1.69 1.32 7 1.31 7 Expenses net of fee waivers (excluding interestexpense) 1.22 6 1.19 1.19 1.16 1.03 1.03 Expenses net of fee waivers including interest expense 1.76 6 1.79 2.37 1.46 1.03 8 1.03 8 Net investmentincome 8.27 6 9.46 12.10 9.67 8.77 9 9.14 9 Portfolio turnover (%) 6 11 14 10 15 18 Seniorsecurities Total value of APS outstanding (inmillions)     10 $280 $280 Involuntary liquidation preference per unit (inthousands)     $25 $25 Average market value per unit (inthousands)     $25 $25 Asset coverage perunit 11     $78,080 $79,097 Total debt outstanding end of period (in millions) (Note8) $255 $249 $209 $223   Asset coverage per $1,000 ofAPS 12     $3,130 $3,191 Asset coverage per $1,000 ofdebt 13 $3,061 $3,047 $3,024 $3,117   16 Preferred Income Fund | Semiannual report See notes to financial statements 1 Semiannual period from 8-1-10 to 1-31-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 5 Notannualized. 6 Annualized. 7 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.91% for the years ended 7-31-07 and 7-31-06. 8 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.71% for the years ended 7-31-07 and 7-31-06. 9 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 6.08% and 6.33% for the years ended 7-31-07 and 7-31-06, respectively. 10 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 11 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 12 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 13 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). See notes to financial statements Semiannual report | Preferred Income Fund 17 Notes to financial statements (unaudited) Note 1  Organization John Hancock Preferred Income Fund (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund began operations August 27, 2002. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
